Exhibit 10.1




CONFIDENTIAL INFORMATION CONTAINED IN THIS EXHIBIT HAS BEEN OMITTED FROM PUBLIC
FILING PURSUANT TO A REQUEST FOR CONFIDENTIAL

TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION. THE OMITTED
INFORMATION, WHICH APPEARS ON 5 PAGES OF THIS EXHIBIT AND HAS BEEN IDENTIFIED
WITH THE SYMBOL "***," HAS BEEN FILED SEPARATELY WITH THE U.S. SECURITIES AND
EXCHANGE COMMISSION.



May 16, 2008

For the attention of:

Mr. Brent Cook, CEO
Mr. Marty Petersen, CFO
Raser Technologies, Inc.
5152 North Edgewood Drive
Provo, Utah 84604




Re: Commitment to Finance Raser’s 10 MW Thermo No. 1 BE-01, LLC Project



Dear Messrs Cook and Petersen:




Pursuant to the commitment letter between Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Raser Technologies, Inc. (“Raser”) and Truckee Geothermal No. 1
SV-01, LLC, dated January 16, 2008 (the “Initial Commitment Letter”), effective
as of the date noted above (the “Effective Date”), this letter (together with
the Annexes hereto, the “Commitment Letter”) constitutes a “Financing
Commitment” (as defined in the Initial Commitment Letter) (referred to herein as
the “Project Commitment”) by Merrill Lynch, Pierce, Fenner & Smith Incorporated
or one or more affiliates of Merrill Lynch & Co., Inc. (collectively, “Merrill
Lynch”) to Raser and Thermo No. 1 BE-01, LLC (“Project Company”), subject to the
satisfaction of the conditions precedent set forth in Paragraph 3 hereof, to
provide, or arrange the provision of (a) up to approximately $45 million senior
secured financing (the “Senior Secured Financing”) and (b) up to approximately
$26 million for the tax equity transaction to be effected by the acquisition of
Class A Units in the Project Company, for the construction, by and through
Project Company, of a 10 MW aggregate net nameplate capacity geothermal energy
project in Beaver County, Utah (the “Project”, and the Senior Secured Financing,
the “Project Transaction”). The Project is an “RF Project”, as such term is
defined in the Initial Commitment Letter. In the event of any conflicts between
this Commitment Letter and the Initial Commitment Letter, this Commitment Letter
shall govern. An index of defined terms is attached hereto as Annex 1. The terms
of the Project Transaction are set forth in this Commitment Letter and in the
Transaction Overview attached hereto as Annex 2 (the “Transaction Overview”).
Raser agrees to, and to cause its affiliates to, assist and cooperate with
Merrill Lynch, as and when reasonably requested by Merrill Lynch after closing
of the Project Transaction, to obtain a Standard & Poors and/or Moody’s rating
of the Senior Secured Financing, should Merrill Lynch decide to apply for such a
rating.



1. Reserved




--------------------------------------------------------------------------------



2. Exclusivity and Clear Market




Subject to Merrill Lynch’s compliance with the terms and conditions herein and
the Initial Commitment Letter, Raser agrees that until the termination of this
Commitment Letter, it will not and will not permit its affiliates to:

(a) appoint any person other than Merrill Lynch as an arranger, underwriter,
book runner, documentation agent, facility agent or lender in connection with
the Project other than as agreed to in advance and in writing by Raser and
Merrill Lynch;

(b) award any other titles in connection with the Project other than as agreed
to in advance and in writing by Raser and Merrill Lynch;

(c) pay any fee or other compensation to any person for providing Project
Financing for, or arranging the provision of Project Financing for, the Project,
other than as agreed to in advance and in writing by Raser and Merrill Lynch;
and

(d) until this Project Commitment terminates in accordance with Paragraph 11
(Termination), and except as otherwise contemplated herein and in the Initial
Commitment, and except as otherwise agreed to in advance in writing by Raser and
Merrill Lynch, enter into discussions to raise or attempt to raise any other
financing in the international or any relevant domestic syndicated loan, debt,
bank, capital or equity markets to fund the construction or development of the
Project.



3. Conditions to Project Commitment




The Project Commitment is subject to the satisfaction of each of following
conditions precedent:

(a) Compliance by Raser and Project Company with all of the terms of this
Commitment Letter and all definitive documentation for the Project Transaction
(including credit agreements, security documents, guarantees and limited
liability company operating agreements, all such definitive documentation being
referred to collectively as the “Project Transaction Documents”) (including,
without limitation, the satisfaction of all the conditions precedent in the
Project Transaction Documents);

(b)      The absence of a Material Adverse Change as defined in Paragraph 4
hereof;   (c)      Each of the representations and warranties made by Raser,
Project Company and  

their respective affiliates in connection with the transactions contemplated in
the Project Transaction Documents being correct and complete in all material
respects;

(d) The preparation, execution and delivery of the Project Transaction
Documents, all in form and substance satisfactory to Merrill Lynch in its sole
discretion;

(e) The absence of any offering, placement or arrangement for financing in the
international or any relevant domestic syndicated loan, debt, bank, capital or
equity markets of the construction or development of the Project or by or on
behalf of Raser or Project Company that competes with, or otherwise would
reasonably be expected to disrupt or interfere with the

--------------------------------------------------------------------------------

closing or syndication of any portion of the financing contemplated by the
Project Commitment (which, for the avoidance of doubt shall not include any
Pre-Construction Financing);

(f) Satisfactory (as determined by Merrill Lynch in its sole discretion) and
timely completion by Merrill Lynch of all legal, tax, environmental, accounting
and business due diligence relating to Raser, Project Company and the Project in
accordance with Annex 2;

(g) The absence of any banking moratorium declared by State of New York or
United States authorities;

(h) Merrill Lynch shall have received (i) customary legal opinions from counsel
to Raser regarding the Project Transaction (including authorization,
enforceability, perfection, permitting and capitalization matters), (ii) a tax
opinion from Merrill Lynch’s counsel regarding such aspects of the tax equity
structure as requested by Merrill Lynch, and (iii) customary certificates
(including officers’ certificates, good standing certificates, lien searches and
insurance certificates), resolutions and other customary closing documentation,
all of which opinions and other documentation under sub-clauses (i) through
(iii) shall be in form and substance satisfactory to Merrill Lynch in its sole
discretion; and

(i) Merrill Lynch shall have obtained all necessary final internal approvals
(including credit and tax approval).

(j) The class A units in the Tax Equity Transaction shall have been acquired by
Merrill Lynch or one or more of its affiliates or another party who is
reasonably acceptable to Merrill Lynch, unless waived by Merrill Lynch in its
sole discretion

(k) The structure of the Tax Equity Transaction shall be reasonably acceptable
to Merrill Lynch.

(l) Raser shall be in compliance with the Initial Commitment Letter.



4. Material Adverse Change




The obligations of Merrill Lynch with respect to the Project Commitment are
subject to the absence of any event or circumstance occurring or arising after
the Effective Date (or any such event or circumstance occurring or arising at
any time as to which any employee or representative of Merrill Lynch who is
actively involved in the performance of Merrill Lynch’s services hereunder first
becomes aware after the Effective Date) that, in Merrill Lynch’s sole
discretion, has adversely affected or would reasonably be expected to adversely
affect any of the following (a “Material Adverse Change”):

(a) The business, condition (financial or otherwise), operations, performance,
assets, liabilities (contingent or otherwise) or prospects of Raser, Project
Company or the Project;

(b) The ability of Raser or Project Company to perform its obligations under
this Commitment Letter or any of the Project Transaction Documents;

--------------------------------------------------------------------------------

(c) The construction and completion of the Project as contemplated by this
Commitment Letter and the Project Transaction Documents; or

(d) The financial markets, banking markets or capital markets in the United
States as determined by Merrill Lynch.



5. Expenses and Fees




Raser and Project Company agree to reimburse Merrill Lynch for the reasonable
out-of-pocket expenses incurred by Merrill Lynch upon Merrill Lynch’s request
made from time to time (including, without limitation, all reasonable due
diligence investigation expenses, fees of consultants engaged with Raser’s
consent (not to be unreasonably withheld), appraisal and valuation fees and
expenses, travel expenses, duplication fees and expenses, audit fees, search
fees, filing and recording fees, the reasonable fees, disbursements and other
charges of counsel (including any local or regulatory counsel), any sales, use
or similar taxes (and any additions to such taxes) related to any of the
foregoing) incurred in connection with the negotiation, preparation, execution
and delivery, waiver or modification of this Commitment Letter and the Project
Transaction Documents, whether or not such fees and expenses are incurred before
or after the Effective Date and whether or not any definitive documentation is
entered into or the Project Transaction is consummated or any extensions of
credit are made under the Project Transaction Documents or this Commitment
Letter is terminated or expires.



6. Structuring Fee




Upon the closing of the Project Transaction, Project Company will pay in full to
Merrill Lynch from the proceeds thereof the non-refundable structuring fee
relating to the Senior Secured Financing of the Project Transaction as and when
required by the Fee Letter being entered into concurrently herewith among the
parties hereto (the “Fee Letter”).



7. Change of Control




Raser shall give Merrill Lynch written notice of a Change in Control at least
twenty (20) Trading Days prior to closing or effectiveness of such Change in
Control, which notice shall describe in reasonable detail the terms of the
Change in Control and the anticipated members of the Company’s management team
after closing or effectiveness of the Change in Control (such notice a “Change
in Control Notice”). Each of Merrill Lynch and Raser shall have the right, by
providing written notice to the other party (a “Commitment Termination Notice”)
within ten (10) Trading Days after receipt by Merrill Lynch of a Change in
Control Notice, to terminate this Project Commitment. If either party delivers
to the other party a Commitment Termination Notice within such ten (10) Trading
Day period, this Commitment Letter shall automatically terminate as of the fifth
(5th) Trading Day immediately preceding the Change in Control (the “Change in
Control Termination Date”).



8. Information and Investigations




(a) Each of Project Company and Raser hereby represents and covenants that (i)
all information and data (excluding financial and operational projections) that
have been or will be made available in written or electronic form by it or any
of its respective affiliates,

--------------------------------------------------------------------------------

representatives or advisors to Merrill Lynch or any prospective or actual
financier (whether a note purchaser, lender, potential provider of tax equity
financing, or any other similar person; each such financier or purchaser, in
such capacity is referred to herein as a “Purchaser” and such Purchasers being
collectively referred to herein as “Receiving Purchaser”) for the Project
Transaction (the “Information”) is and will be, taken as a whole, complete and
correct in all material respects and does not and will not, taken as a whole,
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make such Information not misleading in light of the
circumstances under which such Information is provided, and (ii) all financial
or operational projections concerning the Project and the transactions
contemplated hereby that (A) have been made or will be prepared by it or any of
its respective affiliates, or pursuant to its or any of its respective
affiliates’ request and direction and (B) have been or will be made available in
written or electronic form to Merrill Lynch or any Receiving Purchaser for the
Project Transaction (the “Projections”), have been and will be reasonably
prepared and reflect the then best currently available estimates and judgment of
it and its respective affiliates. Notwithstanding the foregoing, Raser and
Project Company make no, and disclaim any and all, representations or warranties
as to any Projections prepared or made by any third party (i.e. a non-affiliate
of Raser) advisors or representatives, or by Merrill Lynch or any Receiving
Purchaser (or any of their respective affiliates, representatives or advisors),
and any professional judgments or conclusions of third party (i.e. a
non-affiliate of Raser) advisors or representatives, or of Merrill Lynch or any
Receiving Purchaser (or any of their respective affiliates, representatives or
advisors), as may be contained in any Information or Projections delivered or
made available hereunder; provided, however, that the foregoing limitation and
disclaimer shall not apply to Information supplied (or omitted) by Raser or
Project Company, as the case may be, upon which such Projections or such
professional judgments or conclusions are based.

(b) Raser recognizes and consents to the fact that Merrill Lynch (i) does not
assume responsibility for the accuracy or completeness of the Information or
such other information and (ii) has no obligation to undertake an independent
evaluation, appraisal or physical inspection of any parts of the Information
provided by Raser.

(c) Raser and its affiliates hereby acknowledge that (i) Merrill Lynch may make
Information and Projections available to a potential or actual Purchaser through
posting on IntraLinks or other similar electronic data site and (ii) certain of
the proposed Purchasers may be “public-side” Purchasers (i.e., Purchasers that
do not wish to receive material non-public information with respect to Raser,
Project Company or their respective affiliates) (each, a “Public Purchaser”).
Raser and its affiliates hereby agree that (A) they will use commercially
reasonable efforts to identify that portion of the Information and Projections
that may be distributed to the Public Purchasers and include a reasonably
detailed term sheet in such Information and Projections and that all of the
foregoing that is to be made available to Public Purchasers shall be clearly and
conspicuously marked “PUBLIC”; (B) by marking materials “PUBLIC,” they shall be
deemed to have authorized Merrill Lynch and the proposed Purchasers to treat
such materials as not containing any material non-public information with
respect to Raser, Project Company and their respective affiliates for purposes
of United States federal and state securities laws, it being understood that
certain of such materials may be subject to the confidentiality requirements of
the definitive credit documentation; (C) all materials marked “PUBLIC” are
permitted to be made available in such electronic data site designated for
“Public Purchasers;” and (D) Merrill Lynch shall be required to treat any
materials that are not marked

--------------------------------------------------------------------------------

“PUBLIC” as being suitable only for posting to such data sites not designated
for “Public Purchasers.” Upon reasonable advance request, Merrill Lynch agrees
to provide Raser with reasonable access to such electronic postings.

(d) Raser and the Project Company covenant to cooperate in good faith with any
consultants retained by ML in connection with the Tax Equity Transaction or the
Project Transaction.



9. Indemnity




(a) Project Company and Raser agree to indemnify and hold harmless Merrill
Lynch, each other Receiving Purchaser and their respective affiliates, and each
such person’s respective officers, directors, employees, agents and controlling
persons (Merrill Lynch and each such other person being an “Indemnified Party”)
from and against any and all direct losses, claims, damages, costs, expenses and
liabilities, joint or several, arising or resulting from any pending or
threatened claim, action, proceeding or investigation brought by any person,
including any shareholder derivative action brought on behalf of Raser or its
affiliates (but excluding any claim, action, proceeding or investigation brought
directly by Raser or any of its affiliates) or governmental body against the
Indemnified Party related to or arising out of or in connection with this
Project Commitment, the Senior Secured Financing, the loans thereunder and the
use of proceeds therefrom, the Project Transaction, the performance by any
Indemnified Party of the services contemplated hereby or such Indemnified
Party’s obligations in accordance with the terms hereof, and Raser will
reimburse each Indemnified Party for any and all expenses (including reasonable
attorneys’ fees and expenses) as they are incurred in connection with the
investigation of or preparation for or defense of any such claim, action,
proceeding or investigation, whether or not the Project Transaction is
consummated, or the Project Commitment is terminated; provided, however, that
Raser shall not indemnify or hold harmless the Indemnified Parties with respect
to loss of, or allocation of, any tax attributes related to the Tax Equity
Transaction, including without limitation depreciation, amortization and
production tax credits. Notwithstanding the foregoing, Raser’s and Project
Company’s obligations under this Paragraph 9 shall not apply to losses, claims,
damages, costs, expenses and liabilities to the extent determined by a final
judgment of a court of competent jurisdiction to relate to or arise out of or in
connection with the Indemnified Party’s bad faith, gross negligence or willful
misconduct. To the extent that Raser and/or Project Company make any payments
hereunder to any Indemnified Party in respect of losses, claims, damages, costs,
expenses and liabilities that are subsequently determined by a final judgment of
a court of competent jurisdiction to relate to or arise out of or in connection
with the Indemnified Party’s bad faith, gross negligence or willful misconduct,
Merrill Lynch will promptly pay over and return such amounts to Raser and/or
Project Company, as the case may be. Raser, Project Company and Merrill Lynch
also agree that no party hereto, whether under this Paragraph 9 or otherwise,
will have any liability to any other party hereto or to an Indemnified Party
for, and no party hereto or Indemnified Party will or will be entitled to assert
any claim against another party hereto for, special, indirect, consequential,
punitive or exemplary damages on any theory of liability in connection in any
way with this Project Commitment, the Senior Secured Financing, the loans
thereunder or the use of proceeds therefrom, the Project Transaction or any
related transaction or the performance by any party of its obligations
hereunder. Notwithstanding any other provision of this Project Commitment, no
party hereto (in such capacity, the “First Party”) shall be liable to any other

--------------------------------------------------------------------------------

party hereto for any damages arising from the use by third parties of
information or other materials of such other party obtained through electronic
data site postings, except to the extent such information or other materials
were obtained as a result of the First Party’s bad faith, gross negligence or
willful misconduct.

(b) With respect to any indemnification involving the Project Transaction, if
the indemnification of an Indemnified Party hereunder is for any reason
unavailable to hold harmless an Indemnified Party in accordance with the terms
of Paragraph 9(a), then Raser and Project Company agree to contribute, on a
joint and several basis, to the aggregate amount of any such losses, claims,
damages, costs, expenses and liabilities subject to indemnification under
Paragraph 9(a), as incurred, in such proportion as is appropriate to reflect the
relative benefits to Raser and/or Project Company, on the one hand, and Merrill
Lynch and any other Indemnified Parties, on the other hand, from the Project
Transaction (whether or not the Project Transaction is consummated), and also
the relative fault of Raser and Project Company, on the one hand, and Merrill
Lynch and any other Indemnified Parties, on the other hand, in connection with
such losses, claims, damages, costs, expenses and liabilities, as well as any
other relevant equitable considerations. No person found liable for a fraudulent
misrepresentation shall be entitled to contribution from any other person who is
not also found liable for such fraudulent misrepresentation.

(c) Raser and Project Company agree that, without Merrill Lynch’s prior written
consent, none of Raser, Project Company or any of their respective affiliates or
subsidiaries will settle, compromise or consent to the entry of any judgment in
any pending or threatened claim, action, proceeding or investigation that is
subject to indemnification pursuant to Paragraph 9(a)

(“Proceeding”), unless such settlement, compromise or consent (i) includes a
full and unconditional written release in form and substance satisfactory to the
applicable Indemnified Parties of each such Indemnified Party from all liability
arising out of such claim, action, proceeding or investigation together with any
other claim, action, proceeding or investigation involving the same parties to
the Proceeding that arise out of the same facts and circumstances underlying the
Proceeding being settled and (ii) does not include any statement as to or an
admission of fault, culpability or failure to act by or on behalf of any such
Indemnified Party.

(d) The indemnity provided for herein shall remain in full force and effect
notwithstanding expiration or termination of the Project Commitment ; provided
that the indemnity provided for herein shall terminate upon the execution of the
documents evidencing the Project Transaction and shall be superseded in its
entirety by any indemnity provisions provided for therein.



10. Confidentiality; Publicity




This Commitment Letter and its contents and the activities of the parties hereto
and their respective affiliates pursuant this Commitment Letter are confidential
and shall not be disclosed by or on behalf of any such party or any of their
respective affiliates to any person without the other party’s prior written
consent, except that any party hereto may disclose this Commitment Letter (a) to
its respective affiliates, officers, directors, employees and advisors, and then
only in connection with the Project Transaction on a confidential need-to-know
basis, (b) to any Purchaser, provided that such Purchaser shall execute a
confidentiality agreement requiring such

--------------------------------------------------------------------------------

Purchaser to maintain the confidentiality of the information to the same extent
as required hereunder and (c) as required by applicable law, regulatory or
self-regulatory authority, including without limitation, the rules of any stock
exchange on which such party’s securities are listed or compulsory legal process
(based on the advice of legal counsel), or requested by governmental
authorities; provided, however, that in the event of any compulsory legal
process the party seeking to disclose such information shall give the other
parties hereto prompt notice thereof and cooperate with such other parties in
securing a protective order in the event of compulsory disclosure and that any
disclosure made pursuant to public filings (whether pursuant to the rules of any
stock exchange or otherwise) shall be subject to such other parties’ prior
review. Without limiting the generality of the foregoing, each party hereto
agrees to permit the other party to review and approve any reference to such
other party or any of its affiliates in connection with the Project Transaction
contained in any press release or similar public disclosure prior to public
release. Notwithstanding anything in this Agreement to the contrary, Raser and
Project Company agree that Merrill Lynch may use and may share information
concerning Raser, Project Company and their respective subsidiaries and
affiliates among Merrill Lynch solely in connection with the evaluation and
consummation of the Project Transaction and the performance of Merrill Lynch’s
services and obligations hereunder. Raser and Project Company also acknowledge
that Merrill Lynch may be providing debt financing, equity capital or other
services (including financial advisory services) to parties whose interests may
conflict with the interests of Raser, Project Company or their respective
affiliates. Merrill Lynch agrees that it will not furnish confidential
information obtained from Raser or Project Company to any of Merrill Lynch’s
other customers or any other party and that Merrill Lynch will treat
confidential information relating to Raser, Project Company and their respective
affiliates with the same degree of care as Merrill Lynch treats its own
confidential information. Merrill Lynch will not make available to Raser,
Project Company or their respective affiliates confidential information that
Merrill Lynch has obtained or may obtain from any other customer.
Notwithstanding the foregoing or anything in this Commitment Letter to the
contrary, to comply with Treasury Regulations Section 1.6011-4(b)(3), each party
hereto (and any employee, representative or other agent of such party) may
disclose to any and all persons or entities, without limitation of any kind, the
U.S. federal income tax treatment and tax structure of the Project Transaction
or related transaction contemplated herein, it being understood and agreed, for
this purpose, (1) the name of, or any other identifying information regarding
(a) Project Company or any existing or future investor (or any affiliate
thereof) in Project Company, or (b) any investment or transaction entered into
by Project Company; (2) any performance information relating to Project Company
or its respective investments; and (3) any performance or other information
relating to investments sponsored by Project Company, does not constitute such
tax treatment or tax structure information.

11. Termination of the Project Commitment and this Commitment Letter

(a) Termination of the Project Commitment. This Project Commitment shall expire
on the earliest to occur of (i) the effectiveness of the Project Transaction
Documents and (ii) September 1, 2008, unless extended by mutual agreement of the
parties; provided, however, the provisions of Paragraphs 2 and 5 through 18 will
survive any expiration or termination of the Project Commitment.

--------------------------------------------------------------------------------

(b) Termination of this Commitment Letter. Either Merrill Lynch or Raser may
terminate this Commitment Letter in any of the following circumstances: (i)
effective upon delivery of written notice of termination, if the other of them
experiences a Bankruptcy Event; (ii) as provided in Paragraph 7; provided,
however, all of Paragraphs 5, 6, and 8 through 18 will survive any termination
of this Commitment Letter. For purposes hereof, a “Bankruptcy Event” means, with
respect to a person (in such capacity, the “Subject”): (A) the filing of a
petition by or against the Subject as “debtor” under Title 11 of the United
States Code (the “Bankruptcy Code”) seeking the adjudication of the Subject as
bankrupt or the appointment of a trustee, receiver, or custodian of the
Subject’s assets and in case of a petition filed against the Subject, such
filing not having been withdrawn or dismissed within thirty (30) days after the
date of such filing; (B) the making by the Subject of a general assignment for
the benefit of creditors; (C) the entry of an order, judgment, or decree by any
court of competent jurisdiction appointing a trustee, receiver, or custodian to
take possession of or control over the assets of the Subject unless such
proceedings and the person appointed are dismissed within thirty (30) days after
the date upon which the court issued its order, judgment, or decree; or (D) the
determination by the Bankruptcy Court or the written admission of the Subject
that the Subject is generally unable to pay its debts as they become due within
the meaning of Section 303(h)(l) of the Bankruptcy Code.

12. Assignment; No Third-Party Beneficiaries; No Fiduciary; Etc.

(a) This Commitment Letter and the Project Commitment shall not be assignable by
any party hereto (other than by Merrill Lynch to its affiliates) without the
prior written consent of the other parties hereto, and any attempted assignment
shall be void and of no effect; provided, however, that nothing contained in
this Paragraph 12 shall prohibit Merrill Lynch (in its sole discretion) from (i)
performing any of its duties provided for hereunder through any of its
affiliates, and Raser and Project Company will owe any related duties provided
for hereunder to any such affiliate, and (ii) selling (in consultation with
Raser and Project Company) assignments of all or a portion of the Project
Commitment pursuant to arrangements satisfactory to Merrill Lynch (provided that
the terms of such arrangements do not limit any right or create any additional
obligation of Project Company or Raser other than as contemplated by this
Commitment Letter without their prior written consent in their sole discretion).
The limitation on assignment provided for herein shall have no effect as to the
Project Transaction entered into by Raser or its affiliates on one hand and
Merrill Lynch on the other hand, it being acknowledged and agreed that the
definitive documents entered into in connection with the Project Transaction
will supercede and replace this Commitment Letter.

(b) This Commitment Letter is solely for the benefit of the parties hereto and
does not confer any benefits upon, or create any rights in favor of, any other
person, except to the extent expressly set forth herein.

(c) In connection with all aspects of each transaction contemplated by this
Commitment Letter, Merrill Lynch, Raser and Project Company each acknowledges
and agrees, and acknowledges their respective affiliates’ understanding, that
(i) the matters set forth in this Commitment Letter constitute an arm’s-length
commercial transaction, between Raser and Project Company, on the one hand, and
Merrill Lynch, on the other hand, (ii) in connection with each such transaction
and the process leading thereto, Merrill Lynch will act solely as a principal

--------------------------------------------------------------------------------

and not as agent (except as otherwise expressly provided herein) or fiduciary of
Raser or Project Company or their respective stockholders, affiliates,
creditors, employees or any other party, (iii) Merrill Lynch will not assume an
advisory or fiduciary responsibility in favor of Raser or Project Company or any
of their respective affiliates with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether
Merrill Lynch has advised or is currently advising Raser or Project Company on
other matters) and Merrill Lynch will not have any obligation to Raser or
Project Company or any of their respective affiliates with respect to the
transactions contemplated in this Commitment Letter except the obligations
expressly set forth herein, (iv) neither Raser nor Project Company will have any
obligation to Merrill Lynch with respect to the transactions contemplated in
this Commitment Letter except the obligations expressly set forth herein, (v)
Merrill Lynch may be engaged in a broad range of transactions that involve
interests that conflict with those of Raser and Project Company and their
respective affiliates, (vi) Merrill Lynch has not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby and Raser and Project Company have consulted
and will consult their own legal, accounting, regulatory, and tax advisors, to
the extent they deem appropriate, and (vii) neither Raser nor Project Company
has provided or will provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby and Merrill Lynch
has consulted and will consult its own legal, accounting, regulatory, and tax
advisors, to the extent it deems appropriate. Each of the parties hereto (on
their own behalf and on behalf of their respective affiliates) hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against any other party hereto with respect to any breach or alleged breach of
fiduciary duty.



13. Governing Law; Waiver of Jury Trial




(a) This Commitment Letter shall be governed by, and construed in accordance
with, the laws of the State of New York (without regard to conflicts of laws
provisions thereof other than Sections 5-1401 and 5-1402 of the New York General
Obligations law). Any legal action or proceeding with respect to this Commitment
Letter, the Project Transaction or the performance by Merrill Lynch of the
services contemplated hereby, shall be brought in the courts of the State of New
York in New York County or of the United States for the Southern District of New
York, and, by execution and delivery of this Commitment Letter, the parties
accept the exclusive jurisdiction of the aforesaid courts and irrevocably agrees
to be bound by any final judgment rendered thereby in connection with this
Commitment Letter, the Project Transaction or the performance by Merrill Lynch
of the services contemplated hereby, from which no appeal has been taken or is
available.

(b) WAIVER OF JURY TRIAL. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION, CLAIM OR PROCEEDING RELATING TO THIS COMMITMENT LETTER, THE PROJECT
TRANSACTION OR THE PERFORMANCE BY MERRILL LYNCH OF THE SERVICES CONTEMPLATED
HEREBY. EACH PARTY (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF SUCH A SUIT, ACTION, CLAIM OR PROCEEDING, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTY
HAVE BEEN INDUCED TO

--------------------------------------------------------------------------------

ENTER INTO THIS COMMITMENT LETTER, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS PARAGRAPH.



14. Amendments; Counterparts; etc.




No amendment or waiver of any provision of this Commitment Letter shall be
effective unless in writing and signed by the parties hereto and then only in
the specific instance and for the specific purpose for which given. This
Commitment Letter, the Fee Letter and the Initial Commitment Letter are the only
agreements between the parties hereto with respect to the matters contemplated
hereby and thereby and set forth the entire understanding of the parties with
respect thereto. This Commitment Letter may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart by telecopier or portable document format shall be effective as
delivery of a manually executed counterpart.



15. Patriot Act.




Merrill Lynch hereby notifies Raser and Project Company that pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (the “Patriot Act”), the holders of the notes or other
debt instruments issued pursuant to or in connection with this Commitment Letter
(each, a “Project Noteholder”) may be required to obtain, verify and record
information that identifies Raser and Project Company, which information
includes the name, address and tax identification number and other information
regarding them that will allow such Project Noteholder to identify them in
accordance with the Patriot Act. This notice is given in accordance with the
requirements of the Patriot Act and is effective as to the Project Noteholders.



16. Public Announcements; Notices.




(a) Notwithstanding anything to the contrary in this Commitment Letter or any
other document related hereto, Merrill Lynch may, subject to the prior consent
of Raser (not to be unreasonably withheld, delayed or conditioned) at Merrill
Lynch’s expense, publicly announce as Merrill Lynch may choose the capacities in
which Merrill Lynch has acted hereunder.

(b) Any notice given pursuant to this Commitment Letter shall be in writing and
delivered by a recognized overnight delivery service (charges prepaid and
confirmation of delivery required), or by registered or certified mail with
return receipt requested (postage prepaid), if to (i) Raser or Project Company,
at the address set forth on page one hereof, with a copy to Raser Technologies,
Inc., 5152 North Edgewood Drive, Provo, Utah 84604, Attention: General Counsel;
and (ii) Merrill Lynch, Pierce, Fenner & Smith Incorporated, at the following
addresses: World Financial Center, North Tower, 250 Vesey Street, New York, New
York 10281, Attention: John McGreevey, and 4 World Financial Center, 7th floor,
New York, New York 10080, Attention: Ron Torok. All notices shall be deemed
delivered: (a) one (1) Business Day after deposit with a nationally recognized
overnight courier, specifying next day delivery, with written verification of
receipt, or (b) four (4) Business Days after having been sent by registered or
certified mail.

--------------------------------------------------------------------------------



17. Representations and Warranties




(a) By Raser. Raser hereby represents and warrants to Merrill Lynch that as of
the Effective Date:

     (i) Each of Raser and Project Company is duly organized and validly
existing in good standing under the laws of the State of Delaware.

     (ii) Each of Raser and Project Company has the requisite corporate power
and authority to enter into and perform its obligations under each of the
following documents to which it is a party (collectively referred to as the
“Commitment Documents”): this Commitment Letter and the Fee Letter. The
execution and delivery of the Commitment Documents by each of Raser and Project
Company and the consummation by Raser of the transactions contemplated hereby
and thereby, have been duly authorized by Raser’s Board of Directors and Project
Company (as applicable) and no further consent or authorization is required by
Raser, its Board of Directors, its stockholders or Project Company in connection
with the transactions or matters contemplated by the Commitment Documents. This
Commitment Letter and the other Commitment Documents have been duly executed and
delivered by Raser and Project Company, and constitute the legal, valid and
binding obligations of Raser and Project Company, enforceable against Raser and
Project Company in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

     (iii) The execution, delivery and performance of the Commitment Documents
by Raser and Project Company and the consummation by Raser and Project Company
of the transactions contemplated hereby and thereby do not and will not (A)
result in a violation of the Certificate of Incorporation, Bylaws, Certificate
of Formation or other organizational documents of Raser or Project Company (as
applicable), (B) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which Raser or Project Company is a party
or by or to which any of their assets are bound or affected, or (C) result in a
violation of any law, rule, regulation, order, judgment or decree applicable to
Raser or Project Company or by which any property or asset of Raser or Project
Company is bound or affected, except, in the case of subclause (B), such
conflicts, defaults, rights, or violations that would not reasonably be expected
to have a material adverse effect on the business, condition (financial or
otherwise), operations, performance, assets, liabilities (contingent or
otherwise) or prospects of Raser or Project Company.

     (iv) Raser and Project Company have obtained all consents, authorizations
or orders of, or made all filings or registrations with, any court, governmental
agency or any regulatory or self-regulatory agency or any other person required
in order for such party to execute, deliver or perform any of its obligations
under or contemplated by the Commitment Documents, in each case in accordance
with the terms hereof or thereof.

--------------------------------------------------------------------------------

(b) By Merrill Lynch. Merrill Lynch, Pierce, Fenner & Smith Incorporated
(“Merrill Signatory”) hereby represents and warrants to Raser that as of the
Effective Date:

     (i) Merrill Signatory is duly organized and validly existing in good
standing under the laws of the State of Delaware.

     (ii) Merrill Signatory has the requisite corporate power and authority to
enter into and perform its obligations under the Commitment Documents. The
execution and delivery of the Commitment Documents by Merrill Signatory and the
consummation by Merrill Signatory of the transactions contemplated hereby and
thereby have been duly authorized by Merrill Signatory’s Board of Directors and
no further consent or authorization is required by Merrill Signatory, its Board
of Directors or its stockholders. This Commitment Letter and the other
Commitment Documents have been duly executed and delivered by Merrill Signatory,
and constitute the legal, valid and binding obligations of Merrill Signatory,
enforceable against Merrill Signatory in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

     (iii) The execution, delivery and performance of the Commitment Documents
by Merrill Signatory and the consummation by Merrill Signatory of the
transactions contemplated hereby and thereby do not and will not (A) conflict
with or result in a violation of the Certificate of Incorporation or Bylaws of
Merrill Signatory, (B) conflict with, violate or result in any breach of or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which Merrill Signatory is a party or by which it or any of its
material assets is bound or affected, or (C) result in a violation of any law,
rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations and the rules and regulations of applicable
securities exchanges) applicable to Merrill Signatory or by which any property
or asset of Merrill Signatory is bound or affected, except, in the case of
subclause (B), such conflicts, defaults, rights, or violations that would not
reasonably be expected to have a material adverse effect on the business,
condition (financial or otherwise), operations, performance, assets, liabilities
(contingent or otherwise) or prospects of Merrill Signatory.

     (iv) Merrill Signatory has obtained all consents, authorizations or orders
of, or made all filings or registrations with, any court, governmental agency or
any regulatory or self-regulatory agency or any other person required in order
for such party to execute, deliver or perform any of its obligations under or
contemplated by the Commitment Documents, in each case in accordance with the
terms hereof or thereof.

18. Certain Definitions; Rules of Interpretation; Severability

(a)      Certain Definitions. In this Commitment Letter:     (i) An “affiliate”
of any person means any other person that directly, or indirectly  

through one or more intermediaries, controls, or is controlled by, or is under
the common control

--------------------------------------------------------------------------------

with, such person and the respective directors, officers, employees and agents
of each of them (provided that for purposes of this Commitment Letter, none of
Raser nor any of its affiliates (including Project Company) shall be deemed to
be affiliates of Merrill Lynch); “controlling person” means any person who
controls any other person; “control” (including the term “controlling”,
“controlled by” and “under common control with”) means the possession, direct or
indirect, of the power to direct or cause the direction of the management,
policies or activities of a person, whether through the ownership of securities,
by contract or agency or otherwise.

     (ii) “Business Day” means any day other than a Saturday, a Sunday or a day
on which commercial banks in New York, New York are required or authorized to be
closed.

(iii)      “Change in Control” means the occurrence of any of the following
events: (a) the consummation of a merger or consolidation of Raser with any
other  

company, other than a merger or consolidation which would result in the voting
securities of Raser outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation;

(b)      the consummation of a plan of complete liquidation of Raser;   (c)     
the consummation of the sale or disposition by Raser of all or substantially  



all of Raser’s assets;




     (d) the consummation of any transaction the result of which is that any
“person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) becomes the “beneficial owner” (as defined in
Rule 13d-3 under said Act), directly or indirectly, of securities of the Company
representing more than fifty percent (50%) of the total voting power represented
by Raser’s then outstanding voting securities.

    (iv)    “Merrill Closing” shall have the meaning given to it in the Initial
Commitment  Letter.              (v)    “person” means any individual, firm,
company, partnership or association.      (vi)    “Pre-Construction Financing”
shall have the meaning given to it in the Initial 




Commitment Letter.




    (vii)    “Principal Market” shall have the meaning given to it in the
Initial Commitment  Letter.                (viii)    “Project Financing” shall
have the meaning given to it in the Initial Commitment  Letter.               
(ix)    “Raser Common Stock” shall have the meaning given to it in the Initial 




Commitment Letter.




--------------------------------------------------------------------------------

     (x) “Tax Equity Transaction” shall mean a transaction in which the tax
attributes generated from the Project are monetized by the tax equity member(s).

     (xi) “Trading Day” means any day on which Raser Common Stock actually
trades on the Principal Market.

(b)      Rules of Interpretation. With reference to this Commitment Letter:    
(i) The definitions of terms herein shall apply equally to the singular and
plural  

forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or any Commitment Document), (ii) any reference herein to any
Person shall be construed to include such Person’s successors and assigns, (iii)
any reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (iv) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal property and tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

     (ii) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

     (iii) Paragraph headings herein are included for convenience of reference
only and shall not affect the interpretation of this Commitment Letter or any
Commitment Document.

(c) Severability. If any term, provision, covenant or restriction contained in
this Commitment Letter is held by a court of competent jurisdiction to be
invalid, void or unenforceable or against public policy, the remainder of the
terms, provisions, covenants and restrictions contained herein shall remain in
full force and effect and shall in no way be affected, impaired or invalidated.
Raser and Merrill Lynch shall endeavor in good faith negotiations to replace the
invalid, void or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, void or
unenforceable provisions.



[Signature Page Follows]




--------------------------------------------------------------------------------

Please confirm your agreement to the foregoing by signing and returning the
enclosed copy of this Commitment Letter, together with executed copies of the
other Commitment Documents, no later than the close of business (Eastern
prevailing time) on the date hereof whereupon this Commitment Letter shall
constitute a binding agreement among the parties hereto.



Very truly yours,




MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED



By: /s/ Cesar Gueikian
___________________
Name: Cesar Gueikian
Title: Director






Accepted and Agreed

RASER TECHNOLOGIES, INC.






By: /s/ Brent M. Cook
__________________
Name: Brent M. Cook
Title: CEO
Date: May 16, 2008






THERMO NO. 1 BE-01, LLC






By: /s/ Brent M. Cook
__________________
Name:Brent M. Cook
Title: CEO/Manager
Date:May 16, 2008






Annexes




1-    Index of Defined Terms  2-    Project Transaction Overview 


--------------------------------------------------------------------------------

ANNEX 1: DEFINED TERMS        affiliate    18(a)(i)  Bankruptcy Code    11(b) 
Bankruptcy Event    11(b)  Business Day    18(a)(ii)  Change in Control   
18(a)(iii)  Change in Control Notice    7(d)(x)  Change in Control Termination
Date    7(d)(x)  Commitment Documents    17(a)(ii)  Commitment Letter   
Preamble Paragraph  Commitment Termination Notice    7(d)(x)  control   
18(a)(i)  controlling person    18(a)(i)  Effective Date    Preamble Paragraph 
Fee Letter    6  Financing Commitment    1(a)(ii)  First Party    9(a) 
Indemnified Party    9(a)  Information    8(a)  Initial Commitment Letter   
Preamble Paragraph  Material Adverse Change    4  Merrill Closing    18(a)(iv) 
Merrill Lynch    Preamble Paragraph  Merrill Signatory    17(b) 


--------------------------------------------------------------------------------

Patriot Act    15  person    18(a)(iv)  Pre-Construction Financing    18(a)(vi) 
Principal Market    18(a)(vii)  Proceeding    9(c)  Project    Preamble
Paragraph  Project Commitment    Preamble Paragraph  Project Company    Preamble
Paragraph  Project Financing    18(a)(viii)  Project Noteholder    15  Project
Transaction    Preamble Paragraph  Project Transaction Documents    3(a) 
Projections    8(a)  Public Purchaser    8(c)  Purchaser    8(a)  Raser   
Preamble Paragraph  Raser Common Stock    18(a)(xi)  Receiving Purchaser   
8(a)  Senior Secured Financing    Preamble Paragraph  Subject    11(b)  Tax
Equity Transaction    18(a)(x)  Trading Day    18(a)(xi)  Transaction Overview 
  Preamble Paragraph 


--------------------------------------------------------------------------------

I.     PROJECT DESCRIPTION    Project    Thermo No. 1 BE-01, LLC (or other
to-be-formed special purpose project          company) will develop a 10
megawatt (“MW”) aggregate net nameplate          capacity geothermal project
located in Beaver County, Utah (the          “Project”). The Project is located
on land owned by the State of Utah,          which is approximately 640 acres.
Preliminary site work began in 2007          and the expected COD (as defined
below) is [October 31], 2008. FERC          Qualifying Facility status became
effective October 13, 2007 per Notice          of Self-Certification (Docket
QF07-408).            The Project will consist of 50 B280 turbines manufactured
by the Turbine          Supplier (as defined below) that will be installed above
ground. The          Project will be connected through above ground piping and
underground          cabling to an adjacent substation. The substation will
interconnect via a          24.9 kilovolt distribution line with the ***
distribution system at the          substation.    Project Cost    The total
project finance cost is expected to be up to approximately $45         
million.    II.    KEY PARTICIPANTS    Borrower/ Company    Thermo No. 1 BE-01,
LLC (or other to-be-formed special purpose project          company) (the
“Company”), a Delaware limited liability company to be          owned by
Intermountain Renewable Power, LLC (“IRP”) and other          investor(s).     
      The Company’s sole purpose is to own, develop, construct, operate and     
    maintain the Project and to generate and sell electricity from the Project. 
  Parent of Borrower    Raser Technologies, Inc. a Delaware corporation
(“Raser”)  (Indirect)        Arranger    Merrill Lynch, Pierce, Fenner & Smith
and/or its affiliates (“Merrill          Lynch”)    EPC Contractor    Raser   
Construction    Cummins & Barnard, Inc.  Management        Drilling Contractor 
  Layne Christensen, Patterson-UTI Drilling    Interconnection    ***
(“Interconnection Supplier”)  Supplier     


--------------------------------------------------------------------------------

Power Purchaser    City of Anaheim (“Power Purchaser”)  Turbine Supplier    UTC
Power (“United Technologies”), a United Technologies company  Facility Operator
and    United Technologies under a direct contract with the Company. Raser 
Maintenance    Power Systems, LLC, with a Raser back-stop guarantee, will
provide a  Providers    full-wrap on O&M.  Borrower’s Engineer    Cummins &
Barnard, Inc.  Geothermal Engineer    GeothermEx  Independent Engineer    RW
Beck  Swap Counterparty    [TBD]  III.    PROJECT DOCUMENTS  Interconnection   
IRP will enter into an Interconnection Agreement with the Interconnection 
Agreement    Provider, which will be assigned to the Company.  Power Purchase   
The Power Purchaser will purchase 100% of the electric output of the  Agreement 
  Project pursuant to a 20-year power purchase agreement with a         
contemplated target price of $78.00/MWh, subject to 2.0% annual         
escalation.  EPC Agreement    The Company will enter into a turnkey EPC
Agreement with Raser ,          Raser Power Systems, LLC and Intermountain
Renewable Power, LLC          satisfactory to Merrill Lynch in its sole
discretion, containing the          following key terms: 


1.      The EPC Contractor is responsible for all aspects of design, engineering
and construction.   2.      Substantial completion, as described in the EPC
Agreement and at least meeting the level of completion necessary to support the
Company’s obligations under the Power Purchase Agreement and a placed in service
determination for federal income tax purposes (the date on which this is
achieved, “COD”), which shall occur no later than [October 31], 2008
(“Guaranteed COD”). Final completion and satisfaction of punch list items
(“Final Completion”) will occur thereafter as provided in the EPC     Agreement.
Certain payments to United Technologies will be deferred until after COD to
cover construction delays and performance test failures.   3.      The EPC
Contract will be collaterally assigned as security for the Financing.  

--------------------------------------------------------------------------------

Raser Drilling Escrow and Guarantee

Turbine Warranty

UTC Services Agreement

UTC Purchase Contract

At closing of the Financing, Raser will (1) fund a drilling escrow account
(outside of the Account Waterfall Provisions), in an amount sufficient to fund
all of the remaining drilling and well-field development costs for the Project
(which will be collaterally assigned as security for the Financing) and (2) be
obligated under the EPC Contract to perform and successfully complete, in
accordance with prudent industry practice and at Raser’s sole cost, all drilling
required for the construction of the Project.

As Raser incurs drilling and well-field development costs, Raser will be
reimbursed therefor from the drilling escrow account through requisitions
submitted by the Company, which requisitions: (1) shall be approved by the
Independent Engineer; and (2) shall be subject to submission of satisfactory
evidence that Raser applied such amounts for the payment of drilling and
well-field development costs.

United Technologies will provide a turbine warranty to expire at the earlier of
18 months after the date of delivery or 12 months from commissioning (which is
contemplated to occur at substantial completion).

United Technologies will directly contract with the Company under a fixed price
maintenance agreement to provide turbine maintenance and will provide a 92%
uptime guarantee for 10 years after commissioning, ***.

United Technologies will (i) provide unlimited repair/replace warranties for the
performance of the turbines as provided in the UTC Purchase Contract, (ii)
guaranties of schedule and performance and (iii) liquidated damages through
delayed invoicing of *** of total contract price:

(a) a mechanical completion payment of *** of the contract price(“Mechanical
Completion Payment”) shall be invoiced by United Technologies the date upon
which (i) the Project’s design, engineering, procurement, permitting,
construction and permanent installation of the geothermal electricity plant that
incorporates the equipment is complete, (ii) the Project is commissioned and
(iii) the Project is capable of operating safely in accordance with applicable
laws and prudent electric power industry, (together, “Mechanical Completion”).
In the event that Mechanical Completion does not occur on or prior to Guaranteed
COD, the Mechanical Completion Payment amount shall be reduced by *** (based
upon a pro-rata reduction over 120 days) for each day that Mechanical Completion
is not achieved by Guaranteed COD (the “Mechanical Completion Delay Penalties”);
and

(b) a successful performance test payment of *** of the contract price

(“Successful Performance Test Payment”) shall be invoiced by United Technologies
upon performance testing demonstrating that the Project is capable of producing
net electrical output of not less than 92% of the performance benchmark of 10 MW
for 360 consecutive

--------------------------------------------------------------------------------

O&M

License and Services Agreements

Land Rights

IV. FINANCING

Financing Overview

hours (“Successful Performance Test”). In the event that the performance test
demonstrates Project performance below the performance benchmark, the Successful
Performance Test Payment shall be reduced according to a sliding scale to be
agreed upon by the parties. If a Successful Performance Test has not been
completed within 180 days following the Guaranteed COD, the entire Successful
Performance Test Payment shall be forfeited by United Technologies.

Raser and Raser Power Systems, LLC shall enter into an O&M Agreement with the
Company, which shall be in a form and substance acceptable to Merrill Lynch in
its sole discretion.

Raser (or Raser affiliates) will manage the Company for various fees, including
the following: 1. $500,000 annual managing member fee, which fee shall increase
2.5% annually

2.      $22,500/qtr. O&M fee   3.      Development fee as provided in Section VI
 

The managing member fee will be due and payable solely to the extent permitted
to be paid under the Account Waterfall Provisions (described below) (i.e., such
fee will not be due and payable if the Company is in default under the financing
agreements) and subordinated to external O&M Costs, which shall include the O&M
fee per #2 above, leases, insurance, taxes, other operational expenses, and
shall also include debt service and reserves under the Account Waterfall
Provisions (described below).

Raser Power Systems (or an affiliate) will assign one geothermal resources lease
to the Company. Raser Power Systems (or an affiliate) will transfer to the
Company all surface rights associated with an approximately 640 acre parcel on
State of Utah land and will transfer geothermal resource rights on said parcel
and the other leased parcels sufficient to construct and operate a 10 MW
facility.

The assigned leases will be subject to a mortgage in the Financing.

The Company will issue floating rate, fully amortizing senior secured debt under
a Credit Agreement (the “Financing”) in the principal amount of up to
approximately $45 million, which will amortize to approximately $28 million at
COD and fully amortize over the life of the Financing. The proceeds will be
disbursed in quarterly advances. All advances will initially be placed into a
construction funding account with the Account Bank. The Company will draw on
construction funds pursuant to the Account Waterfall Provisions (described
below) for construction expenses incurred in accordance with EPC Construction
Milestones (as defined in the EPC Contract) and direct supply costs up to a
fixed price. To the extent that construction is under budget, at Final
Completion, Raser shall

--------------------------------------------------------------------------------

Administrative and Collateral Agent

Administrative Lender

Account Bank

Anticipated Closing Date

Purpose

Maturity Date

Optional Prepayment

Mandatory Prepayment

be paid a bonus of the lesser of (i) $1,000,000.00 and (ii) the amount by which
such costs are less than the the fixed price under the EPC Contract less a
defined contingency amount, divided by two. The unissued portion of the
commitment will be terminated. All Project cash flow will be subject to the
Account Waterfall Provisions.

The lenders under the Financing are referred to as “Senior Secured Lenders.” The
documentation of the Financing is referred to herein collectively as the
“Financing Documents.”



Deutsche Bank Trust Company






Merrill Lynch






Deutsche Bank Trust Company

On or about [May 30], 2008.




To finance up to 100% of the agreed Project Cost, including:

1.      Design and construction related costs relating to the Project including
related site works;   2.      Reimbursement of project development costs;   3. 
    Start-up and testing costs;   4.      Purchase and installation of
equipment;   5.      Development and advisory costs;   6.      Financing costs
and fees and interest accrued during construction; and   7.      Pre-funding of
certain deposits accounts.  

The Financing will mature in 2025, on the seventheenth anniversary of the
closing.

Non-redeemable until seven (7) years after COD. Callable thereafter with a
make-whole premium calculated on the basis of a discount rate equal to the then
prevailing treasury rate plus fifty (50) basis points (the “Make-whole Premium”)
applied to the prepaid principal and unpaid interest thereon on the applicable
payment dates in excess of the prepaid principal.

The entire outstanding amount of the Financing will be subject to mandatory
repayment: (a) upon the occurrence of a casualty event

--------------------------------------------------------------------------------

Prepayment

Interest During Construction

Interest Rate

[Interest Rate Swap]

Default Rate

Interest Payments

Principal Payments

Other Payment Provisions

Conditions Precedent to Closing and First Advance

exceeding a threshold to be negotiated, and (b) upon a change of control (upon a
change of control the Make-whole Premium thereon shall be due), and (c) in
connection with cash trapping events under the account waterfall in an amount
and at such times to be determined. In addition, the Company will be required to
prepay the amount of casualty proceeds received that are not applied toward
restoration.

Interest will accrue and compound quarterly until COD.

The Interest Rate will be the Base Rate plus the Interest Margin “Base Rate”
will be the prevailing three month LIBOR at Closing. “Interest Margin” will
equal 5.00% percent.

The company will enter into an interest rate swap with a Swap

Counterparty reasonably acceptable to Merrill Lynch at the Closing Date

The Default Rate will be at a fixed interest rate of an additional two percent
(2%) per annum.

Interest on the Financing will be calculated and accrued in arrears on a
quarterly basis.

A quarterly principal repayment schedule will be attached to the Credit
Agreement.

All payments of principal, interest, fees and other amounts with respect to the
Financing will be paid in US Dollars. Each payment will be made for value on the
day such payment is due. Interest will accrue on all amounts not paid from the
due date until paid.

The conditions precedent to the Closing and the availability of the first
advance shall include, without limitation

1.      Each of the Project Documents (it being understood that the LLC
Agreement will be a Project Document for all purposes hereunder) will have been
executed and delivered by the parties thereto, will be in full force and effect
and will be free from defaults thereunder.   2.      *** The parties shall
negotiate regarding the exercise of other options and the applicability of other
requirements thereunder including (i) expansion of liability coverage to $37,500
maximum annual for the first two years each; (ii) stipulation of maximum repair
time under a unit swap without replacement; (iii) response time obligations and
escalation procedures; (iv) the schedule of fixed off- peak labor costs; and (v)
turbine overhaul provisions.  

--------------------------------------------------------------------------------

3.      Merrill Lynch shall have received final financing documentation,
including consents to assignment for all material Project Documents (including
the Power Purchase Agreement with the Power Purchaser (or alternative power
sales arrangements satisfactory to Merrill Lynch), EPC Agreement, Engineering
and Construction Management Agreement with Cummins & Barnard, Drilling Agreement
with Layne Christensen, United Technologies agreements, O&M Agreement with Raser
and other material operations and construction subcontracts), all of which shall
be in full force and effect and be satisfactory in form and in substance to
Merrill Lynch in its sole discretion.   4.      The Company shall have received
all applicable government approvals necessary for construction, ownership and
operation of the Project, including but not limited to, environmental permits,
site leases, licenses and market-based rate authority (MBRA), if required, to
the extent that the Project will make sales of excess power or ancillary
services to a party other than the Power Purchaser, or an alternative sale
arrangement or provisions for the sale of test power that is satisfactory in
form and in substance to Merrill Lynch in its sole discretion.   5.      The
Company shall have delivered geothermal resource analysis issued by the
Geothermal Engineer and satisfactory to Merrill Lynch in its sole discretion and
shall have provided Merrill Lynch with documentation of costs associated with
such wells.   6.      The Company shall have delivered a title opinion or title
insurance, in form and substance satisfactory to Merrill Lynch in its sole
discretion.   7.      Merrill Lynch shall be satisfied in its sole discretion
with the regulatory and price risk concerning FT transmission agreements and
interconnection agreements with the Interconnection Supplier.   8.      Merrill
Lynch shall have completed due diligence, including corporate, legal,
accounting, tax, environmental, engineering, insurance and technical due
diligence with results satisfactory to Merrill Lynch in its sole discretion.  
9.      The Company shall have completed an environmental review or assessment
of the site in a form and with results satisfactory to Merrill Lynch in its sole
discretion.   10.      The absence of material litigation, arbitration or union
issues affecting the Company and related to the Project or the Financing, or any
documentation executed in connection therewith.   11.      The Company shall
have delivered to Merrill Lynch unaudited  

--------------------------------------------------------------------------------

  financial statements or opening balances for the most recent year ended and
the most recent quarter ended or opening balances as appropriate.   12.     
Receipt by Merrill Lynch of the final reports of the Independent Engineer in
form and with results satisfactory to Merrill Lynch in its sole discretion.  
13.      Merrill Lynch will be satisfied with the form and substance of the
Company’s insurance program and appropriate endorsements thereon for the
Financing.   14.      Merrill Lynch shall have received (i) customary legal
opinions from counsel to the Company regarding the Project (including
authorization, enforceability, perfection, permitting and capitalization
matters), (ii) a tax opinion from Merrill Lynch’s counsel regarding such aspects
of the tax equity structure as requested by Merrill Lynch, and (iii) customary
certificates (including officers’ certificates, good standing certificates, lien
searches and insurance certificates), resolutions and other customary closing
documentation, all of which opinions and other documentation under sub-clauses
(i) through (iii) shall be in form and substance satisfactory to Merrill Lynch
in its sole discretion.   15.      Merrill Lynch shall have obtained final
internal approvals (including credit and tax approval).   16.      The Company
shall pay out of proceeds all fees payable to Merrill Lynch and reimburse
Merrill Lynch for all of its expenses (including attorneys’ fees but excluding
third party financial modeling consultant) associated with the Financing.   17. 
    The Company shall have delivered to Merrill Lynch a construction funding
schedule and a construction schedule satisfactory to Merrill Lynch in its sole
discretion.   18.      The Class A Units in the Tax Equity Transaction shall
have been acquired by Merrill Lynch or a partywho is reasonably acceptable to
Merrill Lynch.   19.      The structure of the Tax Equity Transaction shall be
acceptable to Merrill Lynch.  

Conditions to    The availability of the subsequent advances shall be subject to
the  Subsequent Advances    satisfaction of the conditions precedent which shall
include, without      limitation: 


1.      Merrill Lynch shall have received certification executed by the
Independent Engineer and a responsible officer of the Company,  

--------------------------------------------------------------------------------

  that the Project has met the applicable milestone.   2.      Merrill Lynch
shall have received certification executed by the Independent Engineer and a
responsible officer of the Company, certifying that to their knowledge, COD will
occur before the Guaranteed COD and that they do not expect the Project to
exceed the construction budget (other than to the extent any cost overruns are
paid by the EPC Contractor or equipment vendor and other than in respect of
agreed change orders). If the Company expects to require construction funding in
excess of the construction budget by an amount to be determined and agreed, the
Agent shall be satisfied with the budget, in its sole discretion, before making
any subsequent advances.   3.      All applicable government approvals necessary
for construction, ownership and operation of the Project (to the extent required
at the time), environmental permits, site leases, and licenses shall be in full
force and effect.   4.      The absence of material litigation, arbitration or
union issues affecting the Company and related to the Project or the Financing,
or any documentation executed in connection therewith.  

Conditions to All    The availability of each advance shall be subject to
satisfaction of the  Advances    conditions precedent which shall include,
without limitation the      following: 


1.      Merrill Lynch shall have received certificates of the appropriate
governmental agencies with respect to the existence, qualification and good
standing of the Company.   2.      The representations and warranties of the
Company set forth in the Financing Documents shall be true and correct in all
material respects on and as of each Closing Date.   3.      On the Closing Date
(a) Merrill Lynch’s receipt of the notes evidencing the Financing at the Closing
shall (i) be permitted by the laws and regulations of each jurisdiction to which
Merrill Lynch is subject, without recourse to provisions (such as section
1405(a)(8) of the New York Insurance Law) permitting limited investments by
insurance companies without restriction as to the character of the particular
investment, (ii) not violate any applicable law or regulation (including,
without limitation, Regulation T, U or X of the Board of Governors of the
Federal Reserve System) in effect on the date hereof and (iii) not subject
Merrill Lynch to any tax, penalty or liability under or pursuant to any
applicable law or regulation, which law or regulation was not in effect on the
date hereof, and (b) no litigation by or against Raser or the Company shall be
pending or threatened, which does or, with respect to any threatened litigation,
seeks to, enjoin, prohibit or restrain, the  

--------------------------------------------------------------------------------

Conditions Precedent to Drawing

Priority

Secured Collateral

  purchase or repayment of any Financing or the consummation of the transactions
contemplated by any Financing Document.   4.      The Company shall have
received all required government approvals by or prior to the Closing Date, if
any.   5.      The Company shall submit advance requests to the Agent prior to
the desired funding date. See Account Waterfall Provisions attached hereto.  
6.      At the time of and immediately after giving effect to the funding of the
advance, no default (see “Event of Default” section below) shall have occurred
and be continuing.   7.      At the time of and immediately after giving effect
to the funding of the advance, no event, development or circumstance shall have
occurred or shall then exist that has resulted in, or could reasonably be
expected to have, a material adverse effect on the assets, business, condition
(financial or otherwise), operations, performance or prospects of Raser, the
Company or the Project.   8.      All corporate and other proceedings in
connection with the transactions contemplated by the Financing Documents and all
documents and instruments incident to all such transactions shall be
satisfactory to Merrill Lynch and Merrill Lynch’s legal counsel.   9.      Raser
shall be in compliance with the Commitment Letter between Merrill Lynch, Raser
and Truckee Geothermal No. 1 SV-01 LLC, dated January 16, 2008.  

See paragraph below entitled “Account Waterfall Provisions”.

The Financing will be senior obligations, and will rank senior to all of the
Company’s existing and future indebtedness.

The Financing will be secured by a first priority lien on all of the Company’s
present and after acquired tangible and intangible assets, including, without
limitation:

1.      All inventory, accounts, equipment, chattel paper, patents, trademarks,
copyrights and other intellectual property rights, contractual rights, licenses,
documents, and insurances;   2.      All contracts, leases and subleases;   3. 
    All real property rights of the Company (leasehold mortgages will be
required); and  

--------------------------------------------------------------------------------

Covenants

Representations and Warranties

Events of Default

Assignment

Required Lenders/ Lender Approval

4.      All project revenues, monies, securities and proceeds of any of the
other collateral.  

Raser’s interest in all major construction and operations subcontracts must be
assigned as security for the Financing.

In addition, Raser’s equity interest in the Company will be pledged as security
for the Financing.

Customary affirmative and negative covenants of the Company, including, without
limitation, and subject to thresholds (where appropriate) to be negotiated (i)
restrictions on debt incurrence and liens; (ii) restrictions on additional
material agreements and amendments and waivers to material agreements; (iii)
restrictions on asset sales and transfers; (iv) restrictions on transactions
with affiliates (except as contemplated herein); (v) restrictions on mergers and
consolidations; (vi) minimum insurance requirements, use of insurance and
condemnation proceeds; (vii) maintenance of properties; (vii) compliance with
applicable laws; (ix) compliance with obligations under material Project
Documents; (x) maintenance of the status of each project as a qualifying
facility (within the meaning of the Public Utility Regulatory Policies Act of
1978); (xi) payment of taxes and maintenance of books and records; (xii)
approvals over, and performance required in accordance with, the construction
and annual O&M budget (as applicable); (xiii) minimum debt service coverage;
(xv) minimum project availability; (xvi) COD of the Project having occurred
before the Guaranteed COD; (xvii) timely delivery of financial statements; and
(xvii) restricted payments.

Customary representations and warranties for transactions of this type.

Customary events of default for transactions of this type, including, without
limitation, defaults for non-payment, non-performance, covenant breaches,
misrepresentations, judgments, bankruptcy and insolvency,
revocation/termination/withdrawal of any governmental approvals required for the
operations of the Project, any Financing Document or lien granted ceases to be
in full force and effect, cross-default to material agreements, a loss of QF
status; uninsured losses, judgments, cross-defaults to other material
indebtedness and other material contracts or ERISA events, in each case
exceeding thresholds to be negotiated; cessation of construction for a period to
be negotiated; customary step-in rights and other agreements are to be
negotiated.

Lenders under the Financing will have a broad ability to assign the commitments,
loans and exposure.

“Required Lenders” shall be lenders holding 51% of the principal amount of the
Financing commitment.

--------------------------------------------------------------------------------

V.    ACCOUNT WATERFALL PROVISIONS    Account Waterfall    The Financing will
have an account waterfall structure that is consistent  Provisions    with
transactions of this nature. Such waterfall will include construction,         
loss proceeds, revenue, O&M, maintenance reserve, debt service, debt         
service reserve, and suspension accounts (but there will not be a         
construction reserve account). Construction costs will be reimbursed         
through monthly requisitions submitted by the Company to the Agent,         
which requisitions: (1) shall be consistent with the construction budget       
  and schedule; (2) shall be approved by the Independent Engineer; and (3)     
    shall contain supporting detail and documentation and evidence of         
mechanics’ lien releases. The parties will discuss allowing disbursements       
  in respect of construction costs more frequently than monthly and up front   
      payment of certain scheduled external costs. Up to $[·] million of the   
      commitment under the Financing will be available to pay the costs of     
    change orders under the EPC Contract, to the extent approved by the         
Independent Engineer and the Required Lenders (“Approved Change          Order
Costs”).            After COD has been appropriately certified by the
Independent Engineer,          the Senior Secured Lenders will fund the debt
service and maintenance          reserve accounts in an amount equal to the
Reserve Target, less the          Approved Change Order Costs. Until such time
as: (i) the aggregate          balance on deposit in the debt service reserve
and maintenance reserve          accounts (the “Aggregate Balance”) equals the
Reserve Target; and (ii)          the balance on deposits in the debt service
reserve account equals or          exceeds the maximum historic and projected
debt service payments over a          prospective six (6) month period (the
“Minimum Debt Service Reserve”),          there shall be a “COD Cash Trap
Period” in effect. During the COD Cash          Trap Period (and so long as no
event of default or Ordinary Cash Trap          Period (as defined below) is in
effect), the percentage of Project revenues          remaining after payment of
O&M costs and debt service shall be funded          into the debt service
reserve account [[until the debt service reserve          account’s balance
equals the greater of fifty percent (50%) of the Reserve          Target and the
Minimum Debt Service Reserve, and then into          maintenance reserve account
until the Aggregate Balance equals the          Reserve Target,] as follows: (1)
twenty percent (20%) while the          Aggregate Balance is greater than 80% of
the then-applicable Reserve          Target but less than 100% of the
then-applicable Reserve Target; (2) sixty          percent (60%) while the
Aggregate Balance is greater than 60% of the          then-applicable Reserve
Target but less than or equal to 80% of the then-          applicable Reserve
Target; and (3) one-hundred percent (100%) while the          Aggregate Balance
is less than or equal to 60% of the then-applicable          Reserve Target.]   
        For purposes hereof, the “Reserve Target” initially means $6 million
but          shall be reduced as agreed upon by the parties. The Minimum Debt   
      Service Reserve may be replaced with an LC satisfactory to the Required   
      Lenders (it being understood that if an Ordinary Cash Trap Period is then 
        in effect or an Event of Default is outstanding, the Reserve Target
shall 


--------------------------------------------------------------------------------

    equal the sum of the Reserve Target, as defined herein, and the amount of   
  cash available to be trapped).        The Reserve Target shall be reduced as
described in the above paragraph      upon satisfaction of specific conditions,
which shall include: (I) the      absence of any Ordinary Cash Trap Period, (II)
COD having occurred      before the Guaranteed COD, (III) the absence of any
defaults, payment of      all Project O&M costs and funding of all reserve
accounts, and (IV) Final      Completion having occurred.        If certain
historic and projected debt service coverage ratio levels (each      measured
quarterly on a rolling twelve month basis) and historical project      capacity
factor (i.e., availability) (measured quarterly on a rolling three      and
twelve month basis) levels are not met, the waterfall will limit     
distributions and require cash to be trapped until the debt service coverage   
  ratios and availability factors have been restored to specified levels for a 
    period of time to be determined (such period of time to be determined, an   
  “Ordinary Cash Trap Period”). The definitive documentation shall      specify
how cash trapped during an Ordinary Cash Trap Period shall be      applied.     
  Unused loss proceeds (other than business interruption insurance) will be     
required to be applied to pay down the Financing. The waterfall also will     
give the Agent and Required Lenders control over all accounts during any     
defaults.        Distributions will be allowed only on a quarterly basis,
commencing no      earlier than one full quarter of performance after COD has
been completed      and only if specific conditions are met, including no
defaults, payment of      all Project O&M costs and funding of all reserve
accounts (subject to the      limitation on reserve funding described in the
second paragraph of this      Section entitled “Account Waterfall Provisions”)
and payment of all cash      trap amounts to be required to be made during COD
Cash Trap Periods or      Ordinary Cash Trap Periods (including the making of
any required      prepayments of the Financing in respect thereof). License and
other fees      payable to Raser under Project contracts (other than Raser's O&M
fee      which will be paid on the same level as external O&M costs) must be
paid      after funding of all external O&M costs, payment of debt service and 
    funding of all reserve accounts, and as per the Account Waterfall     
Provisions.    Debt Service Coverage    Target debt service coverage ratio is to
be determined by the parties  Ratios    consistent with the pro forma cash flow
projections delivered to Merrill      Lynch at closing.        Minimum Debt
Service Coverage Ratio is to be determined by the parties      consistent with
the pro forma cash flow projections delivered to Merrill      Lynch at closing. 


--------------------------------------------------------------------------------

VI. TAX EQUITY STRUCTURE OF THE COMPANY POST-CLOSING Equity Structure

The Limited Liability Company Agreement of the Company (Each Project Company
will be structured, and have terms, similar to the Company as described herein)
will be amended and restated (the “LLC Agreement”) to provide for two classes of
membership interests:

    · Class A Membership Interests (the “Class A Units”); and                 ·
Class B Membership Interests (the “Class B Units”).        Currently, the sole
member of the Company is WRP. The Company      proposes to raise debt capital by
Merrill Lynch’s provision of the Senior      Secured Financing in the amount of
approximately $28 million. The      Company also proposes to raise equity
capital by the admission of a tax      equity partner (the “Tax Equity Partner”)
as members of the Company in      exchange for total equity contributions of
approximately $26 million.      Upon admission, the equity investors will become
the Class A Members      (the “Class A Members”) and WRP will become the sole
Class B Member      (the “Class B Member”). Collectively, the Class B Member and
the Class      A Members are referred to herein as “Members”, and individually
as      “Member”. The closing of the admission of Tax Equity Partner as a     
member in the Company will occur when the commercial operation date is     
achieved and other conditions are satisfied (the “equity closing”). The     
parties will cooperate with one another in structuring the transaction so     
that the admission of Tax Equity Partner is characterized for tax purposes     
in a manner that meets the mutual objectives of the parties of maximizing     
applicable tax benefits.    Management    The Members will appoint the Class B
Member as the managing member      of the Company (the “Managing Member”). The
Managing Member will      be solely responsible for the management of the
Project and the Company      subject to certain approval rights of the Class A
Members as described      below, including the operation and maintenance of the
Project. The      Managing Member will appoint officers of the Company.    Cash
Distributions    The amount of cash available for distribution to the Members,
in      accordance with the Account Waterfall Provisions, will be distributed   
  quarterly as follows:        First, to the Managing Member as payment of the
Management Fee      (described below);        Second, until the date that the
Class A Members reach the Target Return      (an after-tax IRR of 15%) (the
“Flip Date”), 99% to the Class A Members      and 1% to the Class B Member; and 
      On and after the Flip Date, 5% to the Class A Members and 95% to the 


--------------------------------------------------------------------------------

    Class B Member.        In the event that the Flip Date occurs prior to the
end of the tax credit date      for the facility, the Class A Members shall have
an option to purchase      additional membership interests up to 99% from the
Class B Member for a      price to be determined based upon a to be agreed
formula.    Allocations    Subject to the special allocations required by
section 704(b) of the Code      and the regulations provided thereunder,
profits, losses, deductions and      tax credits will be allocated to the
Members annually as follows:        First, until the Flip Date, 99% to the Class
A Members and 1% to the      Class B Member; and        On and after the Flip
Date, 5% to the Class A Members and 95% to the      Class B Member.    Fees   
The Managing Member will be paid an annual non-cumulative      management fee of
$500,000 increasing 2.50% per year (the      “Management Fee”). The Management
Fee may be divided between a      management fee and an O&M fee as may be
appropriate. The      Management Fee will provide for a bonus based upon
production      exceeding certain specified amounts. The foregoing is subject to
Tax      Equity Partner’s analysis of management and O&M functions and arm’s   
  length analysis.        The Managing Member will be paid a development fee of
approximately      $12,600,000 (the “Development Fee”) based upon its services
in      developing the project, including acquiring the geothermal leases,
power      sales agreement, equipment contracts, and other valuable services   
  resulting in a completed project. The Development Fee will be funded at     
equity closing, held in escrow and subordinate to the debt. The escrow      fund
will be deposited with and held and disbursed by an affiliate of Tax      Equity
Partner reasonably acceptable to the parties and will bear interest at     
Overnight LIBOR. The Development fee will be paid as agreed to by the     
parties and will be subject to Raser affiliates and the Managing Member     
having satisfied all requirements of any related agreements to which they     
are party.    Purchase Option    For a period of 60 days following the earlier
to occur of the Flip Date or      10 years from the equity closing, the Class B
Member or the Company      will have the option to purchase the Class A Units
for the greater of (i) the      fair market value of the Class A Units
determined at such time (based      upon the post-Flip interest only, plus any
make-whole necessary to cause      the return to the Class A Members to reach
the Target Return if the Flip      has not yet occurred) or (ii) an amount
necessary to cause the Class A      Members to reach the Target Return plus 50
basis points, or such other      amount mutually agreed by the parties. 


--------------------------------------------------------------------------------

Capital Accounts

Capital Contributions

Tax Matters

Restrictions on Transfers

Parent Guaranty and Security Interest for Class A Payment Obligations

Class A Members’ Approval Rights

A separate capital account will be maintained for each Member. Each Member’s
capital account will be maintained in accordance with the rules provided under
section 704(b) of the Code and the regulations provided thereunder.

At the equity closing, the Class A Members will contribute a total of
approximately $26 million to the capital of the Company. At the equity closing,
the Class B Member will have a capital account equal to the fair market value of
the portion of the assets deemed contributed by it to the Company.

The Company will report all items of income, deduction and credit earned. The
Company will use a calendar tax year and the accrual method of accounting.

The Class B Member will be the “tax matters partner” for purposes of dealing
with the tax authorities and will be responsible for preparing all tax returns
and other filings for the Company. The Class A Members shall approve any tax
returns filed by the Company for any tax year prior to the Flip Date. The tax
matters partner will keep the other Members promptly informed about any
communications with the tax authorities in connection with any Company-level
audit, provided, however, the Class A Members will control any audit by any
taxing authority relating to any tax year prior to the Flip Date. In connection
therewith, the Class A Members will consult with the Class B Member about
strategy and give them the opportunity to attend any meetings with the tax
authorities in such audits, but will ultimately control the selection of counsel
to assist in the audits and the approach taken with the tax authorities. Counsel
fees will be reimbursed by the Company. Restrictions, if any, on the Class A
Member’s ability to file a request for administrative adjustment, file suit
concerning any tax refund or deficiency relating to any Company administrative
adjustment or enter into any settlement agreement relating to any Company item
of income, gain, loss, deduction or credit for any taxable year to be mutually
agreed upon between the Class A Members and Class B Member.

No Class A Member may sell, transfer, or assign any of its Class A Units to a
person or entity that is a competitor of Raser. Such restrictions shall also
apply to any merger or change of control of any Class A Member, but shall not
apply to the merger or change of control of any person or entity that is the
direct or indirect owner of a Class A Member.

The parties will establish a mutually acceptable creditworthiness requirement
applicable to the Class A Members.

The Managing Member will run the day-to-day business. The prior written approval
of the Class A Members will be obtained for certain actions to be agreed upon,
including, without limitation, the following (as

--------------------------------------------------------------------------------



the following may be amended):




(a) Determination of the annual budget for the Project each year and reserves
included in such budget for maintenance items and extraordinary expenditures,
and approval for the Company to expend amounts for matters not included in an
approved budget, if and as they arise.

(b) Any tax election, provided that the Class B Member will make the elections
under sections 195(b) and 709(b) of the Code to fully amortize as quickly as
possible.

(c) Any start-up expenditures and organizational costs, provided that the Class
B Member will make the elections under section 754 of the Code and such other
elections are consistent with the tax assumptions.

(d) The engagement of the Company in any business or activity other than the
Project.

(e) The sale, lease, transfer, assignment or distribution of all or
substantially all of the assets of the Project (except cash distributions
expressly permitted by the LLC Agreement).

(f) Incurrence of indebtedness for borrowed money in excess of $2,500,000 for
the Company.

(g) Issuance or redemptions by the Company of any membership interests or other
equity interest of any kind (except as expressly permitted by the terms of the
LLC Agreement in connection with the failure by any Member to meet a capital
call).

(h) Approval of transactions (other than transactions contemplated by any of the
Financing Documents) between the Company and any Member thereof or any
affiliates thereof.

(i) Settling claims, litigation or arbitration if, as a result, the Company
would be obligated to pay more than $100,000.

(j) Providing consents, approvals or waivers that allow spending more than
$50,000 in any fiscal year under an O&M agreement for any expenses associated
with the Project that are not in an approved budget.

(k) Entering into any contract that would require payments by the Company of
more than $150,000 in any fiscal year for any expenses associated with the
Project that are not in an approved budget.

(l) Guaranteeing in the name or on behalf of the Company the payment of money or
the performance of any contract or other obligation of any person in excess of
$250,000.

(m) Amendment or termination of the certificate of formation of the Company or
any Project or Financing Document if the amendment or

--------------------------------------------------------------------------------

Financial Reports

Liquidation

Further Cooperation

Member Execution and Indemnification

Confidentiality

termination would have a material adverse effect on the Class A Members.

No later than a date to be agreed upon, the Managing Member will deliver to each
Member unaudited financial statements of the Company for such quarter and a
summary of the kilowatt hours produced and sold by the Company to unrelated
persons and any other person during such quarter.

No later than a date to be agreed upon, the Managing Member will deliver to each
Member financial statements of the Company for such calendar year, audited by a
nationally recognized independent accounting firm or Hein & Associates, if
approved by Tax Equity Partner, and a summary of the kilowatt hours produced and
sold by the Company to unrelated persons and any other person during each
quarter of such year. Such other reports to be provided as may be agreed upon.

The Company will liquidate upon (a) the disposition of all or substantially all
of the assets of the Company, (b) the unanimous agreement of the Members, (c)
any other mandatory liquidation event required by the Delaware Limited Liability
Company Act. Final liquidation proceeds will be distributed in accordance with
the Member’s respective positive capital accounts after taking into account all
capital account adjustments for all periods. No Member will have any obligations
to restore a negative capital account balance. The capital accounts will be
adjusted before any liquidating distribution to reflect the allocation of gain
or loss inherent in the assets.

Each Member will be required to promptly execute all certificates and other
instruments as will be necessary to accomplish all filing, recording, publishing
and other acts appropriate to comply with all requirements for the formation and
operation of a limited liability company under the laws of the State of
Delaware.

Each Member, the Managing Member and its affiliates will be exculpated from
liability for and defended, indemnified and held harmless by the Company from
all losses and claims arising out of the performance by such Member or Managing
Member of its obligations under the LLC Agreement so long as such Member or
Managing Member acted in good faith and in a manner reasonably believed by it to
be in the best interest of or not opposed to the interest of the Company, and
the Member’s or Managing Member’s actions did not constitute gross negligence,
willful misconduct or fraud. This section to be discussed and subject to
revision.

The Company and the Members agree to a mutually acceptable confidentiality
agreement.

VII. MISCELLANEOUS

--------------------------------------------------------------------------------

Governing Law    The Financing and Project Documents will be governed by New
York      law, except that the LLC Agreement will be governed by Delaware law, 
    the Geothermal Lease and Geothermal Sublease will be governed by Utah     
law, the Power Purchase Agreement will be governed by California or      other
applicable law.    Agent Fees    The Company will be required to pay all fees
and expenses in respect of      the services of all Agents under the Financing. 


--------------------------------------------------------------------------------